DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 4-9, 11-16, and 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim(s) recite(s) the abstract idea of data collection/ generic data processing as it pertains to an event, which falls under organizing human relations, particularly commercial interactions as supported by the MPEP/ mental processes, especially as there is no meaningful distinction between precomputer financial transactions (see MPEP 2106.04.A.2.II.B, An example of a claim reciting business relations is found in Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 123 USPQ2d 1100 (Fed. Cir. 2017.  Also, we find this type of activity, i.e., providing a refund for an unused portion of a ticket, for example, includes longstanding conduct that existed well before the advent of computers and the Internet, and could be carried out by a human with pen and paper. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011). The business relation at issue in Credit Acceptance is the relationship between a customer and dealer when processing a credit application to purchase a vehicle. The patentee claimed a "system for maintaining a database of information about the items in a dealer’s inventory, obtaining financial Alice or the hedging concept in Bilski. 859 F.3d at 1054, 123 USPQ2d at 1108.   
This judicial exception is not integrated into a practical application because the limitations under their broadest reasonable interpretation covers performance in the mind but for the recitation of generic computer components (electronic event ticket, user interface), and thus nothing from the claim elements precludes the steps of providing, receiving, transmitting, from practically being performed in the mind, as the mere nominal recitation of generic computer elements performing generic computer functions does not take the claim limitation out of the mental process grouping.  Thus the claim recites a mental process/ fundamental economic practice.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements recited that integrate the mental process into a practical application as there is only routine data gathering type processes with no structure positively recited, no improvement to a computer, etc.
The claim does not provide an inventive concept because the data gathering steps cannot integrate a judicial exception into an inventive concept, especially as the steps of data gathering are generic data processing steps that are not more than what is routine in the field (collecting 
Additionally, the Examiner notes that in 11/161,467 page 10 also found that obtaining information from an e-ticket, calculating time, and initiating a refund a fundamental economic practice, with the PTAB citing the mental step I support of the economic practice being abstract.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2, 4-9, 11-16, and 18-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Derker (US 20080154623) in view of Frechter et al. (US 2008/0282293).

A computer-implemented method for reducing network overhead employed in a transaction involving variable distribution of a plurality of electronic event tickets, the method comprising (see paragraph [0047]+): 
providing a user interface for display that contemporaneously includes a plurality of delivery mode menus and a plurality of delivery information fields, each delivery mode menu of the plurality of delivery mode menus associated with a different electronic event ticket of the plurality of electronic event tickets and facilitating selection of a delivery mode from a plurality of delivery modes, each delivery information field of the plurality of delivery information fields facilitating input of delivery information associated with a different delivery mode menu of the plurality of delivery mode menus (Derker expressly discloses providing a user interface for display that contemporaneously includes a plurality of delivery mode menus and a plurality of delivery information fields, each delivery mode menu of the plurality of delivery mode menus associated with a different electronic event ticket of the plurality of electronic event tickets and facilitating selection of a delivery mode from a plurality of delivery modes, each delivery information field of the plurality of delivery information fields facilitating input of delivery information associated with a different delivery mode menu of the plurality of delivery mode menus. See Derker, FIG. 5. "FIG. 5 illustrates an example user interface configured to receive from a ticket purchaser allocations of admission to tickets, and contact information and/or identification information as to whom the tickets are to be sent to.... The form lists the number of admissions, and for a reserved seat event, seat information (e.g., row, seat number, section, etc.) corresponding to the purchased admissions. A ticket allocation field is provided via which the user can assign an admission/grant of a seat to a ticket. For example, a drop down menu is 
receiving a plurality of selected delivery modes and a plurality of delivery information inputs, the plurality of selected delivery modes associated with selections of delivery modes at the plurality of delivery mode menus, the plurality of delivery information inputs associated with inputs of delivery information at the plurality of delivery information fields (Derker discloses receiving delivery modes and delivery information inputs. See Derker paragraph 0096-0098. "[A]n example ticket delivery option that can be used by the system illustrated in FIG. 1 is electronic delivery. By way of example, electronic delivery can send or deliver a ticket, or a manifestation of a ticket (which, will also be referred to as a "ticket"): (a) inside an email, (b) as an attachment to an email, (c) as a download from a web site, (d) as an SMS or MMS message to a mobile cellular/ WiFi/ VolP phone, (e) via a kiosk and will call pickup, (f) by associating 
and transmitting, according to an associated selected delivery mode of the plurality of selected delivery modes and an associated delivery information input of the plurality of delivery information inputs, electronic event ticket information for each electronic event ticket of the plurality of electronic event tickets (Derker discloses transmitting electronic event ticket information for each electronic event ticket of [a] plurality of electronic event tickets: "Certain example embodiments enable a ticket purchaser to receive ... an electronic ticket (e.g., an admission associated with a driver's license, a credit card, a loyalty/membership card, a numerical code, or an admission code transmitted to a user device, such as a mobile phone, a portable computer, or other device). The ticket may include a barcode (or other computer optically or electronically readable indicia), which indicates that the ticket entitles a designated number of people to enter a designated event/venue (e.g., at a designated time). The ticket may also include indicia that indicate which seats are assigned to the bearer of the ticket. The ticket purchaser (or other authorized person) can then request that the ticket be split into multiple tickets that can be distributed to individual ticket holders designated by the ticket purchaser (or other authorized person), and that are valid for individual entries or for other subset of the originally designated number of people." Derker paragraph 0028, and. Derker indicates that the information may be transmitted to multiple recipients' names, E-mail addresses, SMS addresses, or instant messaging names, See Derker paragraph 0096-0099; FIG. 5), 
wherein the electronic event ticket information for each electronic ticket of the plurality of electronic event tickets includes control rights, including rights for a recipient of a transmitted electronic event ticket to transfer the electronic event ticket to a third party (Derker discloses 
Re the limitation of the transmitted event ticket information according to a selected delivery mode and delivery information includes a request of acceptance of a ticket and in response to receiving a confirmation of acceptance in reply, transmitting according to the selected delivery mode and information, the event ticket, the Examiner notes that paragraph [0064]+ teaches that ticket delivery option can include delivering a ticket, a manifestation of a ticket: inside an email, as an attachment to an email, as a download from a website, as an SMS or MMS message to a phone, etc.  In light of such teachings, the Examiner contends that it would have been obvious to one of ordinary skill in the art, that when it is selected to deliver a ticket via text/SMS/email, etc. that it would have been obvious to provide the request of acceptance such 
Derker is silent to the newly added limitation that in response to the electronic event ticket being transmitted more than a first predetermined length of time before an even associated with the electronic event is scheduled to occur, transmitting according to the associated selected delivery mode of the plurality of selected delivery modes and the associated delivery information input of the plurality of delivery information inputs, a reminder message at a second predetermined length of time before the event associated with the electronic event ticket.
Frechter et al. teaches a system and a method for event searching and scheduling for various events such as a concert.  Paragraph [0076] teaches that the module allows a user to view a description of the event and sign up to view the concert, and that reminder module 220 sends reminders prior to the event, through messaging mechanisms such as an email one week prior to the event and an SMS a few hours before the event.  Therefore, it would have been obvious that more than 10 days prior to an event, a message would be sent at 10 days prior.  
Prior to the effective filing date it would have been obvious to combine the teachings in order for the user to be reminded of their events they bought tickets for, like the scheduling system of Frechter et al. teaches.  It would have been obvious that the text/ email is transmitted 

	Re claims 22-24 which recite according to the delivery mode and delivery information, transmitting a reminder associated with the event that is about to occur, the Examiner notes that paragraph [0046] + and [0081] + teaches sending notifications via text/SMS/ etc. regarding future notifications.  It would have been obvious to send to the selected people (information input) in the delivery mode selected, in order to provide them with known information/ updates using a preferred/ accepted delivery mode.

Re claim 4, Derker teaches:
The method of claim 2, wherein the plurality of delivery modes includes an email delivery mode, the plurality of delivery information inputs includes an email address, and electronic event ticket information associated with at least one electronic event ticket of the plurality of electronic event tickets is transmitted via email to the email address (Derker indicates that the information may be transmitted to multiple recipients' names, E-mail addresses, SMS addresses, or instant messaging names. See Derker paragraph 0096-0099+; FIG. 5. Derker discloses transmitting electronic event ticket information for each electronic event ticket of [a] plurality of electronic event tickets: "Certain example embodiments enable a ticket purchaser to receive ... an electronic ticket (e.g., an admission associated with a driver's license, a credit card, a loyalty/membership card, a numerical code, or an admission code transmitted to a user device, 

Re claim 5, Derker teaches:
The method of claim 2, wherein the plurality of delivery modes includes a mobile device delivery mode, the plurality of delivery information inputs includes a mobile device number, and electronic event ticket information associated with at least one electronic event ticket of the plurality of electronic event tickets is transmitted via mobile device to the mobile device number Derker indicates that the information may be transmitted to multiple recipients' names, E-mail addresses, SMS addresses, or instant messaging names. See Derker paragraph 0096-0099; FIG. 5. Derker discloses transmitting electronic event ticket information for each electronic event ticket of [a] plurality of electronic event tickets: "Certain example embodiments enable a ticket purchaser to receive ... an electronic ticket (e.g., an admission associated with a driver's license, a credit card, a loyalty/membership card, a numerical code, or an admission code transmitted to a user device, such as a mobile phone, a portable computer, or other device). The ticket may include a barcode (or other computer optically or electronically readable indicia), which indicates that the ticket entitles a designated number of people to enter a designated event/venue 

Re claim 6, Derker teaches:
The method of claim 2, wherein the user interface further contemporaneously includes a plurality of recipient fields facilitating input of recipient information for the plurality of electronic event tickets (Derker discloses receiving delivery and recipient information via a number of fields. Derker paragraph 0079 ("For example, if supplementary identification information is desired (e.g., information beyond the recipient name), the ticketing system optionally transmits a form including list of one or more acceptable forms of supplementary identification (e.g., a driver license, an account identifier, a credit card number, etc.) to the user (e.g., to the user's terminal or a ticket kiosk). The form can include fields to receive the identification information. The system optionally requests contact information (e.g., an email address, SMS address, instant messaging address, physical mailing address, etc.) for recipients that are to receive tickets."); see also Derker paragraph 0096-0099; FIG. 5).

Re claim 7, Derker teaches:
The method of claim 2, further comprising transmitting the control rights to an event venue ("The user can then, as appropriate, print the electronic ticket (including a user identifier), 

Re claim 8, Derker teaches:
The method of claim 2, further comprising: receiving confirmation that the transmitted electronic event ticket information for at least one of the plurality of electronic event tickets has been accepted by a recipient (Derker discloses tracking the acceptance of tickets by recipients. See Derker paragraph 0064 ("The system can track when the ticket is sent, received or accepted and store such information in the system database."); 
and transmitting the control rights to an event venue ("The user can then, as appropriate, print the electronic ticket (including a user identifier), have the ticket displayed using the mobile for use at a venue, or the corresponding information can be wirelessly (e.g., using radio frequency or magnetic communication) transmitted to the venue's ticketing apparatus so that an operator can receive the ticket information." Derker paragraph 0064+), 
wherein the user interface further contemporaneously includes a plurality of recipient fields facilitating input of recipient information for the plurality of electronic event tickets, the plurality of delivery modes includes an email delivery mode and a mobile device delivery mode, the plurality of delivery information inputs including an email address and a mobile device number, electronic event ticket information associated with a first electronic event ticket of the plurality of electronic event tickets is transmitted via email to the email address, and electronic event ticket information associated with a second electronic event ticket of the plurality of 

Re claim 9, Derker teaches:
An electronic event ticketing system configured to reduce network overhead employed in a transaction involving variable distribution of a plurality of electronic event tickets, the electronic event ticketing system configured to perform operations comprising (see paragraph [0047+): 
providing a user interface for display that contemporaneously includes a plurality of delivery mode menus and a plurality of delivery information fields, each delivery mode menu of the plurality of delivery mode menus associated with a different electronic event ticket of the plurality of electronic event tickets and facilitating selection of a delivery mode from a plurality of delivery modes, each delivery information field of the plurality of delivery information fields facilitating input of delivery information associated with a different delivery mode menu of the plurality of delivery mode menus (Derker expressly discloses providing a user interface for display that contemporaneously includes a plurality of delivery mode menus and a plurality of delivery information fields, each delivery mode menu of the plurality of delivery mode menus associated with a different electronic event ticket of the plurality of electronic event tickets and facilitating selection of a delivery mode from a plurality of delivery modes, each delivery information field of the plurality of delivery information fields facilitating input of delivery information associated with a different delivery mode menu of the plurality of delivery mode menus. See Derker, FIG. 5. "FIG. 5 illustrates an example user interface configured to receive from a ticket purchaser allocations of admission to tickets, and contact information and/or 
receiving a plurality of selected delivery modes and a plurality of delivery information inputs, the plurality of selected delivery modes associated with selections of delivery modes at the plurality of delivery mode menus, the plurality of delivery information inputs associated with inputs of delivery information at the plurality of delivery information fields (Derker discloses receiving delivery modes and delivery information inputs. See Derker paragraph 0096-0098. "[A]n example ticket delivery option that can be used by the system illustrated in FIG. 1 is electronic delivery. By way of example, electronic delivery can send or deliver a ticket, or a 
transmitting, according to an associated selected delivery mode of the plurality of selected delivery modes and an associated delivery information input of the plurality of delivery information inputs, electronic event ticket information for each electronic event ticket of the plurality of electronic event tickets (Derker discloses transmitting electronic event ticket information for each electronic event ticket of [a] plurality of electronic event tickets: "Certain example embodiments enable a ticket purchaser to receive ... an electronic ticket (e.g., an admission associated with a driver's license, a credit card, a loyalty/membership card, a numerical code, or an admission code transmitted to a user device, such as a mobile phone, a portable computer, or other device). The ticket may include a barcode (or other computer optically or electronically readable indicia), which indicates that the ticket entitles a designated number of people to enter a designated event/venue (e.g., at a designated time). The ticket may also include indicia that indicate which seats are assigned to the bearer of the ticket. The ticket purchaser (or other authorized person) can then request that the ticket be split into multiple tickets that can be distributed to individual ticket holders designated by the ticket purchaser (or other authorized person), and that are valid for individual entries or for other subset of the originally designated number of people." Derker paragraph 0028. Derker indicates that the information may be transmitted to multiple recipients' names, E-mail addresses, SMS addresses, or instant messaging names. See Derker paragraph 0096-0099; FIG. 5.), 

Re the newly added limitations, they have been address/ explained re claim 2 above.

Re claim 11, Derker teaches:  
The electronic event ticketing system of claim 9, wherein the plurality of delivery modes includes an email delivery mode, the plurality of delivery information inputs includes an email address, and electronic event ticket information associated with at least one electronic event 

Re claim 12, Derker teaches:
The electronic event ticketing system of claim 9, wherein the plurality of delivery modes includes a mobile device delivery mode, the plurality of delivery information inputs includes a mobile device number, and electronic event ticket information associated with at least one electronic event ticket of the plurality of electronic event tickets is transmitted via mobile device to the mobile device number ((Derker indicates that the information may be transmitted to 

Re claim 13, Derker teaches:
The electronic event ticketing system of claim 9, wherein the user interface further contemporaneously includes a plurality of recipient fields facilitating input of recipient information for the plurality of electronic event tickets (Derker discloses receiving delivery and recipient information via a number of fields. Derker paragraph 0079 ("For example, if supplementary identification information is desired (e.g., information beyond the recipient name), the ticketing system optionally transmits a form including list of one or more acceptable forms of supplementary identification (e.g., a driver license, an account identifier, a credit card 
 
Re claim 14, Derker teaches:
The electronic event ticketing system of claim 9, the operations further comprising transmitting the control rights to an event venue "The user can then, as appropriate, print the electronic ticket (including a user identifier), have the ticket displayed using the mobile for use at a venue, or the corresponding information can be wirelessly (e.g., using radio frequency or magnetic communication)transmitted to the venue's ticketing apparatus so that an operator can receive the ticket information." Derker paragraph 0064). 

Re claim 15, Derker teaches:
The electronic event ticketing system of claim 9, the operations further comprising receiving confirmation that the transmitted electronic event ticket information for at least one of the plurality of electronic event tickets has been accepted by a recipient (Derker discloses tracking the acceptance of tickets by recipients. See Derker paragraph 0064 ("The system can track when the ticket is sent, received or accepted and store such information in the system database.") and 
transmitting the control rights to an event venue ("The user can then, as appropriate, print the electronic ticket (including a user identifier), have the ticket displayed using the mobile for 
wherein the user interface further contemporaneously includes a plurality of recipient fields facilitating input of recipient information for the plurality of electronic event tickets, the plurality of delivery modes includes an email delivery mode and a mobile device delivery mode, the plurality of delivery information inputs including an email address and a mobile device number, electronic event ticket information associated with a first electronic event ticket of the plurality of electronic event tickets is transmitted via email to the email address, and electronic event ticket information associated with a second electronic event ticket of the plurality of electronic event tickets is transmitted via mobile device to the mobile device number (Derker discloses receiving delivery and recipient information via a number of fields. Derker paragraph 0079 ("For example, if supplementary identification information is desired (e.g., information beyond the recipient name), the ticketing system optionally transmits a form including list of one or more acceptable forms of supplementary identification (e.g., a driver license, an account identifier, a credit card number, etc.) to the user (e.g., to the user's terminal or a ticket kiosk). The form can include fields to receive the identification information. The system optionally requests contact information (e.g., an email address, SMS address, instant messaging address, physical mailing address, etc.) for recipients that are to receive tickets."); see also Derker paragraph 0096-0099; FIG. 5. "Derker indicates that the information may be transmitted to multiple recipients' names, E-mail addresses, SMS addresses, or instant messaging names. See Derker paragraph 0096-0099; FIG. 5. Derker discloses transmitting electronic event ticket information for each electronic event ticket of [a] plurality of electronic event tickets: ""Certain example 

Re claim 16, Derker teaches: 
A non-transitory computer-readable medium having encoded therein programming code that when executed by at least one processor cause or direct a system to perform operations to reduce network overhead employed in a transaction involving variable distribution of a plurality of electronic event tickets, the operations comprising: providing a user interface for display that contemporaneously includes a plurality of delivery mode menus and a plurality of delivery information fields, each delivery mode menu of the plurality of delivery mode menus associated with a different electronic event ticket of the plurality of electronic event tickets and facilitating selection of a delivery mode from a plurality of delivery modes, each delivery information field of the plurality of delivery information fields facilitating input of delivery information associated with a different delivery mode menu of the plurality of delivery mode menus (Derker expressly 
receiving a plurality of selected delivery modes and a plurality of delivery information inputs, the plurality of selected delivery modes associated with selections of delivery modes at the plurality of delivery mode menus, the plurality of delivery information inputs associated with inputs of delivery information at the plurality of delivery information fields (Derker discloses receiving delivery modes and delivery information inputs. See Derker paragraph 0096-0098. "[A]n example ticket delivery option that can be used by the system illustrated in FIG. 1 is electronic delivery. By way of example, electronic delivery can send or deliver a ticket, or a manifestation of a ticket (which, will also be referred to as a "ticket"): (a) inside an email, (b) as an attachment to an email, (c) as a download from a web site, (d) as an SMS or MMS message to a mobile cellular/ WiFi/ VolP phone, (e) via a kiosk and will call pickup, (f) by associating admission rights with a user credit card number, driver's license, other machine readable media or other personal identifier, or (g) otherwise." Derker paragraph 0064); and 
transmitting, according to an associated selected delivery mode of the plurality of selected delivery modes and an associated delivery information input of the plurality of delivery information inputs, electronic event ticket information for each electronic event ticket of the plurality of electronic event tickets (Derker discloses transmitting electronic event ticket information for each electronic event ticket of [a] plurality of electronic event tickets: "Certain example embodiments enable a ticket purchaser to receive ... an electronic ticket (e.g., an admission associated with a driver's license, a credit card, a loyalty/membership card, a numerical code, or an admission code transmitted to a user device, such as a mobile phone, a portable computer, or other device). The ticket may include a barcode (or other computer 
wherein the electronic event ticket information for each electronic ticket of the plurality of electronic event tickets includes control rights, including rights for a recipient of a transmitted electronic event ticket to transfer the electronic event ticket to a third party (Derker discloses transmitting electronic event ticket information for each electronic event ticket of [a] plurality of electronic event tickets: "Certain example embodiments enable a ticket purchaser to receive ... an electronic ticket (e.g., an admission associated with a driver's license, a credit card, a loyalty/membership card, a numerical code, or an admission code transmitted to a user device, such as a mobile phone, a portable computer, or other device). The ticket may include a barcode (or other computer optically or electronically readable indicia), which indicates that the ticket entitles a designated number of people to enter a designated event/venue (e.g., at a designated time). The ticket may also include indicia that indicate which seats are assigned to the bearer of the ticket. The ticket purchaser (or other authorized person) can then request that the ticket be split into multiple tickets that can be distributed to individual ticket holders designated by the ticket purchaser (or other authorized person), and that are valid for individual entries or for other 
Re the newly added limitations, they have been addressed/ explained re claim 2 above.

Re claim 18, Derker teaches:
The non-transitory computer-readable medium of claim 16, wherein the plurality of delivery modes includes an email delivery mode, the plurality of delivery information inputs includes an email address, and electronic event ticket information associated with at least one electronic event ticket of the plurality of electronic event tickets is transmitted via email to the email address (Derker indicates that the information may be transmitted to multiple recipients' names, E-mail addresses, SMS addresses, or instant messaging names. See Derker paragraph 0096-0099; FIG. 5. Derker discloses transmitting electronic event ticket information for each electronic event ticket of [a] plurality of electronic event tickets: "Certain example embodiments enable a ticket purchaser to receive ... an electronic ticket (e.g., an admission associated with a driver's license, a credit card, a loyalty/membership card, a numerical code, or an admission code transmitted to a user device, such as a mobile phone, a portable computer, or other device). The ticket may include a barcode (or other computer optically or electronically readable indicia), which indicates that the ticket entitles a designated number of people to enter a designated event/venue (e.g., at a designated time). The ticket may also include indicia that indicate which seats are assigned to the bearer of the ticket. The ticket purchaser (or other authorized person) can then request that the ticket be split into multiple tickets that can be distributed to individual ticket holders designated by the ticket purchaser (or other authorized person), and that are valid 

Re claim 19, Derker teaches:
The non-transitory computer-readable medium of claim 16, wherein the plurality of delivery modes includes a mobile device delivery mode, the plurality of delivery information inputs includes a mobile device number, and electronic event ticket information associated with at least one electronic event ticket of the plurality of electronic event tickets is transmitted via mobile device to the mobile device number (Derker indicates that the information may be transmitted to multiple recipients' names, E-mail addresses, SMS addresses, or instant messaging names. See Derker paragraph 0096-0099; FIG. 5. Derker discloses transmitting electronic event ticket information for each electronic event ticket of [a] plurality of electronic event tickets: "Certain example embodiments enable a ticket purchaser to receive ... an electronic ticket (e.g., an admission associated with a driver's license, a credit card, a loyalty/membership card, a numerical code, or an admission code transmitted to a user device, such as a mobile phone, a portable computer, or other device). The ticket may include a barcode (or other computer optically or electronically readable indicia), which indicates that the ticket entitles a designated number of people to enter a designated event/venue (e.g., at a designated time). The ticket may also include indicia that indicate which seats are assigned to the bearer of the ticket. The ticket purchaser (or other authorized person) can then request that the ticket be split into multiple tickets that can be distributed to individual ticket holders designated by the ticket purchaser (or other authorized person), and that are valid for individual entries or for other subset of the originally designated number of people." Derker paragraph 0028).

Re claim 20, Derker teaches:  
The non-transitory computer-readable medium of claim 16, wherein the user interface further contemporaneously includes a plurality of recipient fields facilitating input of recipient information for the plurality of electronic event tickets (Derker discloses receiving delivery and recipient information via a number of fields. Derker paragraph 0079 ("For example, if supplementary identification information is desired (e.g., information beyond the recipient name), the ticketing system optionally transmits a form including list of one or more acceptable forms of supplementary identification (e.g., a driver license, an account identifier, a credit card number, etc.) to the user (e.g., to the user's terminal or a ticket kiosk). The form can include fields to receive the identification information. The system optionally requests contact information (e.g., an email address, SMS address, instant messaging address, physical mailing address, etc.) for recipients that are to receive tickets."); see also Derker paragraph 0096-0099; FIG. 5).

Re claim 21, Derker teaches:  
The non-transitory computer-readable medium of claim 16, wherein the operations further comprise transmitting the control rights to an event venue ("The user can then, as appropriate, print the electronic ticket (including a user identifier), have the ticket displayed using the mobile for use at a venue, or the corresponding information can be wirelessly (e.g., using radio frequency or magnetic communication)transmitted to the venue's ticketing apparatus so that an operator can receive the ticket information." Derker paragraph 0064).  

Claims 2, 4-7, 9, 11-14, 16, and 18-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Addington (US 20080162211) in view of Frechter et al., as discussed above.
Re claim 2, Addington teaches:
A computer-implemented method for reducing network overhead employed in a transaction involving variable distribution of a plurality of electronic event tickets, the method comprising (Addington paragraph 0001: Addington "relates generally to a system and method for facilitating the buying and selling of event tickets"): 
providing a user interface for display that contemporaneously includes a plurality of delivery mode menus and a plurality of delivery information fields, each delivery mode menu of the plurality of delivery mode menus associated with a different electronic event ticket of the plurality of electronic event tickets and facilitating selection of a delivery mode from a plurality of delivery modes, each delivery information field of the plurality of delivery information fields facilitating input of delivery information associated with a different delivery mode menu of the plurality of delivery mode menus (Addington paragraph 0023: "The web server 120 can include software for generating a web page including a graphical user interface at the consumer interface 110. The web server 120 can provide information to a user at the consumer interface 110 and receive information from the user at the consumer interface 110. For example, the web server 120 can provide information regarding available tickets and ticket prices to the user at the consumer interface 110. The user can then use the consumer interface 110 to send information to the web server 120 regarding a desire to purchase tickets." Addington also discloses interfaces that allow users to select different delivery options. Addington paragraph 0046: "[T]he web server 120 can generate a web page that includes the e-ticket at the consumer interface 110. 
receiving a plurality of selected delivery modes and a plurality of delivery information inputs, the plurality of selected delivery modes associated with selections of delivery modes at the plurality of delivery mode menus, the plurality of delivery information inputs associated with inputs of delivery information at the plurality of delivery information fields (Addington paragraph 0023: "The web server 120 can include software for generating a web page including a graphical user interface at the consumer interface 110. The web server 120 can provide information to a user at the consumer interface 110 and receive information from the user at the consumer interface 110. For example, the web server 120 can provide information regarding available tickets and ticket prices to the user at the consumer interface 110. The user can then use the consumer interface 110 to send information to the web server 120 regarding a desire to purchase tickets." Addington also discloses interfaces that allow users to select different delivery options. Addington paragraph 0046: "[T]he web server 120 can generate a web page that includes the e-ticket at the consumer interface 110. Alternatively, the trading system 100 can deliver e-tickets to the user via email or other electronic transfer means (e.g., multimedia messaging). In a preferred embodiment, each e-ticket includes a unique identifier that can be 
transmitting, according to an associated selected delivery mode of the plurality of selected delivery modes and an associated delivery information input of the plurality of delivery information inputs, electronic event ticket information for each electronic event ticket of the plurality of electronic event tickets (Addington paragraph 0044: "At step 232, the trading system 100 provides the user with a confirmation page, which can include a summary of the transaction and an indication that the transaction is complete. The confirmation page can also include information concerning the method in which the purchased tickets will be provided to the user. For example, in a preferred embodiment the tickets are provided to the user as electronic tickets ("e-tickets") and the confirmation page includes a notification that the purchased tickets will be provided to the user via email. Alternatively, the confirmation page can include a link that the user can follow to download the e-tickets."), 
wherein the electronic event ticket information for each electronic ticket of the plurality of electronic event tickets includes control rights, including rights for a recipient of a transmitted electronic event ticket to transfer the electronic event ticket to a third party (Addington paragraph 0044: "At step 232, the trading system 100 provides the user with a confirmation page, which can include a summary of the transaction and an indication that the transaction is complete. The confirmation page can also include information concerning the method in which the purchased tickets will be provided to the user. For example, in a preferred embodiment the tickets are 
	Re the limitation regarding the ticket information including a request of acceptance of a ticket and in response to receiving the confirmation acceptance, transmitting according to the associated selected delivery mode and delivery information input, the event ticket, the Examiner notes that as discussed above, Addington teaches different delivery options and at paragraph [0044] + teaches providing a link to download.  The Examiner has interpreted that the link to download can be interpreted as the request as claimed and it would have been obvious to deliver using the selected method (email/ SMS/ text) to the information field in order to provide the access to the person.
Addington is silent to the newly added limitation that in response to the electronic event ticket being transmitted more than a first predetermined length of time before an even associated with the electronic event is scheduled to occur, transmitting according to the associated selected delivery mode of the plurality of selected delivery modes and the associated delivery information input of the plurality of delivery information inputs, a reminder message at a second predetermined length of time before the event associated with the electronic event ticket.
Frechter et al. teaches a system and a method for event searching and scheduling for various events such as a concert.  Paragraph [0076] teaches that the module allows a user to view a description of the event and sign up to view the concert, and that reminder module 220 sends reminders prior to the event, through messaging mechanisms such as an email one week prior to the event and an SMS a few hours before the event.  Therefore, it would have been obvious that more than 10 days prior to an event, a message would be sent at 10 days prior.  



Re claim 4, Addington teaches: 
The method of claim 2, wherein the plurality of delivery modes includes an email delivery mode, the plurality of delivery information inputs includes an email address, and electronic event ticket information associated with at least one electronic event ticket of the plurality of electronic event tickets is transmitted via email to the email address. 

Re claim 5, Addington teaches:
The method of claim 2, wherein the plurality of delivery modes includes a mobile device delivery mode, the plurality of delivery information inputs includes a mobile device number, and electronic event ticket information associated with at least one electronic event ticket of the plurality of electronic event tickets is transmitted via mobile device to the mobile device number. 

Re claim 6, Addington teaches:


Re claim 7, Addington teaches:
The method of claim 2, further comprising transmitting the control rights to an event venue. 


Re claim 9, Addington teaches:
An electronic event ticketing system configured to reduce network overhead employed in a transaction involving variable distribution of a plurality of electronic event tickets, the electronic event ticketing system configured to perform operations comprising (Addington paragraph 0001: Addington "relates generally to a system and method for facilitating the buying and selling of event tickets"): 
providing a user interface for display that contemporaneously includes a plurality of delivery mode menus and a plurality of delivery information fields, each delivery mode menu of the plurality of delivery mode menus associated with a different electronic event ticket of the plurality of electronic event tickets and facilitating selection of a delivery mode from a plurality of delivery modes, each delivery information field of the plurality of delivery information fields facilitating input of delivery information associated with a different delivery mode menu of the plurality of delivery mode menus (Addington paragraph 0023: "The web server 120 can include software for generating a web page including a graphical user interface at the consumer interface 
receiving a plurality of selected delivery modes and a plurality of delivery information inputs, the plurality of selected delivery modes associated with selections of delivery modes at the plurality of delivery mode menus, the plurality of delivery information inputs associated with inputs of delivery information at the plurality of delivery information fields (Addington paragraph 0023: "The web server 120 can include software for generating a web page including a graphical user interface at the consumer interface 110. The web server 120 can provide information to a user at the consumer interface 110 and receive information from the user at the consumer interface 110. For example, the web server 120 can provide information regarding 
transmitting, according to an associated selected delivery mode of the plurality of selected delivery modes and an associated delivery information input of the plurality of delivery information inputs, electronic event ticket information for each electronic event ticket of the plurality of electronic event tickets (Addington paragraph 0044: "At step 232, the trading system 100 provides the user with a confirmation page, which can include a summary of the transaction and an indication that the transaction is complete. The confirmation page can also include information concerning the method in which the purchased tickets will be provided to the user. For example, in a preferred embodiment the tickets are provided to the user as electronic tickets ("e-tickets") and the confirmation page includes a notification that the purchased tickets will be provided to the user via email. Alternatively, the confirmation page can include a link that the user can follow to download the e-tickets."),

Re the newly added limitations, they have been discussed above re claim 2.

Re claim 11, Addington teaches:
The electronic event ticketing system of claim 9, wherein the plurality of delivery modes includes an email delivery mode, the plurality of delivery information inputs includes an email address, and electronic event ticket information associated with at least one electronic event ticket of the plurality of electronic event tickets is transmitted via email to the email address (Addington paragraph 0044: "At step 232, the trading system 100 provides the user with a confirmation page, which can include a summary of the transaction and an indication that the transaction is complete. The confirmation page can also include information concerning the method in which the purchased tickets will be provided to the user. For example, in a preferred embodiment the tickets are provided to the user as electronic tickets ("e-tickets") and the confirmation page includes a notification that the purchased tickets will be provided to the user 

Re claim 12, Addington teaches:
The electronic event ticketing system of claim 9, wherein the plurality of delivery modes includes a mobile device delivery mode, the plurality of delivery information inputs includes a mobile device number, and electronic event ticket information associated with at least one electronic event ticket of the plurality of electronic event tickets is transmitted via mobile device to the mobile device number (Addington paragraph 0044: "At step 232, the trading system 100 provides the user with a confirmation page, which can include a summary of the transaction and an indication that the transaction is complete. The confirmation page can also include information concerning the method in which the purchased tickets will be provided to the user. For example, in a preferred embodiment the tickets are provided to the user as electronic tickets ("e-tickets") and the confirmation page includes a notification that the purchased tickets will be provided to the user via email. Alternatively, the confirmation page can include a link that the user can follow to download the e-tickets." Addington further discloses that text messaging (e.g., MMS messaging) may be used. Addington also discloses interfaces that allow users to select different delivery options. Addington paragraph 0046: "[T]he web server 120 can generate a web page that includes the e-ticket at the consumer interface 110. Alternatively, the trading system 100 can deliver e-tickets to the user via email or other electronic transfer means (e.g., multimedia messaging). In a preferred embodiment, each e-ticket includes a unique identifier that can be used by venue staff to confirm the authenticity of the ticket. For example, each e-ticket can include a unique bar code that can be scanned to verify the authenticity of the e-ticket. 

Re claim 13, Addington teaches:
The electronic event ticketing system of claim 9, wherein the user interface further contemporaneously includes a plurality of recipient fields facilitating input of recipient information for the plurality of electronic event tickets (Addington paragraph 0054: "the trading system 100 can be configured to receive an email address that can be used to email the tickets in electronic form to the user." Addington paragraph 0043: "At step 230, the trading system 100 prompts the user to provide transaction information. In a preferred embodiment, the transaction information includes payment and billing information such as a credit card number, expiration date, billing address, and telephone number. Thus, it is preferred that the web server 120 establishes a secure connection with the consumer interface 110, e.g., using a security protocol such as Secure Sockets Layer (SSL) or Secure HyperText Transfer Protocol (S-HTTP). This step can also include the use of a third-party service for sending and receiving payments (e.g., PayPal.com). This step can also include providing a summary of the transaction information and ticket information to the user so that the user can make a final confirmation before finalizing the purchase."). 

Re claim 14, Addington teaches:
The electronic event ticketing system of claim 9, the operations further comprising transmitting the control rights to an event venue (Addington discloses the secondary market, in 

Re claim 16, Addington teaches:
A non-transitory computer-readable medium having encoded therein programming code that when executed by at least one processor cause or direct a system to perform operations to reduce network overhead employed in a transaction involving variable distribution of a plurality of electronic event tickets, the operations comprising (Addington paragraph 0001: Addington "relates generally to a system and method for facilitating the buying and selling of event tickets"):
providing a user interface for display that contemporaneously includes a plurality of delivery mode menus and a plurality of delivery information fields, each delivery mode menu of the plurality of delivery mode menus associated with a different electronic event ticket of the plurality of electronic event tickets and facilitating selection of a delivery mode from a plurality of delivery modes, each delivery information field of the plurality of delivery information fields facilitating input of delivery information associated with a different delivery mode menu of the plurality of delivery mode menus (Addington paragraph 0023: "The web server 120 can include software for generating a web page including a graphical user interface at the consumer interface 110. The web server 120 can provide information to a user at the consumer interface 110 and receive information from the user at the consumer interface 110. For example, the web server 120 can provide information regarding available tickets and ticket prices to the user at the 
receiving a plurality of selected delivery modes and a plurality of delivery information inputs, the plurality of selected delivery modes associated with selections of delivery modes at the plurality of delivery mode menus, the plurality of delivery information inputs associated with inputs of delivery information at the plurality of delivery information fields (Addington paragraph 0023: "The web server 120 can include software for generating a web page including a graphical user interface at the consumer interface 110. The web server 120 can provide information to a user at the consumer interface 110 and receive information from the user at the consumer interface 110. For example, the web server 120 can provide information regarding available tickets and ticket prices to the user at the consumer interface 110. The user can then use the consumer interface 110 to send information to the web server 120 regarding a desire to purchase tickets." Addington also discloses interfaces that allow users to select different delivery 
transmitting, according to an associated selected delivery mode of the plurality of selected delivery modes and an associated delivery information input of the plurality of delivery information inputs, electronic event ticket information for each electronic event ticket of the plurality of electronic event tickets, wherein the electronic event ticket information for each electronic ticket of the plurality of electronic event tickets includes control rights, including rights for a recipient of a transmitted electronic event ticket to transfer the electronic event ticket to a third party (Addington paragraph 0044: "At step 232, the trading system 100 provides the user with a confirmation page, which can include a summary of the transaction and an indication that the transaction is complete. The confirmation page can also include information concerning the method in which the purchased tickets will be provided to the user. For example, in a preferred embodiment the tickets are provided to the user as electronic tickets ("e-tickets") and the confirmation page includes a notification that the purchased tickets will be provided to the user via email. Alternatively, the confirmation page can include a link that the user can follow to download the e-tickets."). 


Re claim 18, Addington teaches: 
The non-transitory computer-readable medium of claim 16, wherein the plurality of delivery modes includes an email delivery mode, the plurality of delivery information inputs includes an email address, and electronic event ticket information associated with at least one electronic event ticket of the plurality of electronic event tickets is transmitted via email to the email address (Addington paragraph 0044: "At step 232, the trading system 100 provides the user with a confirmation page, which can include a summary of the transaction and an indication that the transaction is complete. The confirmation page can also include information concerning the method in which the purchased tickets will be provided to the user. For example, in a preferred embodiment the tickets are provided to the user as electronic tickets ("e-tickets") and the confirmation page includes a notification that the purchased tickets will be provided to the user via email. Alternatively, the confirmation page can include a link that the user can follow to download the e-tickets."). 

Re claim 19, Addington teaches:
The non-transitory computer-readable medium of claim 16, wherein the plurality of delivery modes includes a mobile device delivery mode, the plurality of delivery information inputs includes a mobile device number, and electronic event ticket information associated with at least one electronic event ticket of the plurality of electronic event tickets is transmitted via mobile device to the mobile device number (Addington paragraph 0044: "At step 232, the trading system 100 provides the user with a confirmation page, which can include a summary of 

Re claim 20, Addington teaches:
The non-transitory computer-readable medium of claim 16, wherein the user interface further contemporaneously includes a plurality of recipient fields facilitating input of recipient information for the plurality of electronic event tickets (Addington paragraph 0054: "the trading system 100 can be configured to receive an email address that can be used to email the tickets in electronic form to the user." Addington paragraph 0043: "At step 230, the trading system 100 

Re claim 21, Addington teaches:  
The non-transitory computer-readable medium of claim 16, wherein the operations further comprise transmitting the control rights to an event venue (Addington discloses the secondary market, in "original ticket buyers re-sell their tickets to other interested ticket buyers (third parties). Like original ticket buyers, these third party buyers can be individual consumers, corporate consumers, or ticket brokers." Addington paragraph 0004. An event venue may be a "corporate consumer" that buys back tickets on the secondary market).

Claims 8, 15, 22-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Addington, as discussed above, in view of Derker, as discussed above.
The teachings of Addington have been discussed above. 
Re claim 8, Addington teaches:

wherein the user interface further contemporaneously includes a plurality of recipient fields facilitating input of recipient information for the plurality of electronic event tickets, the plurality of delivery modes includes an email delivery mode and a mobile device delivery mode, the plurality of delivery information inputs including an email address and a mobile device number, electronic event ticket information associated with a first electronic event ticket of the plurality of electronic event tickets is transmitted via email to the email address, and electronic event ticket information associated with a second electronic event ticket of the plurality of electronic event tickets is transmitted via mobile device to the mobile device number (Addington paragraph 0054: "the trading system 100 can be configured to receive an email address that can be used to email the tickets in electronic form to the user." Addington paragraph 0043: "At step 230, the trading system 100 prompts the user to provide transaction information. In a preferred embodiment, the transaction information includes payment and billing information such as a credit card number, expiration date, billing address, and telephone number. Thus, it is preferred that the web server 120 establishes a secure connection with the consumer interface 110, e.g., using a security protocol such as Secure Sockets Layer (SSL) or Secure HyperText Transfer Protocol (S-HTTP). This step can also include the use of a third-party service for sending and receiving payments (e.g., PayPal.com). This step can also include providing a summary of the transaction information and ticket information to the user so that the user can make a final 

Derker teaches such limitations, as discussed above.
Prior to the effective filing date it would have been obvious to combine the teachings.
One would have been motivated to combine in order to receive feedback/ notification that the ticket(s) have been accepted for use.
Re claims 22-24, the limitations have been discussed above but are silent to the reminders.
Derker et al. teaches such limitations as discussed above.
Prior to the effective filing date it would have been obvious to combine the teachings to provide reminders to users for convenience.

Claims 2, 4-9, 11-16, and 18-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Derker (US 20080154623) in view of Gibson et al. (US 8870089).
Re claim 2, Derker teaches:
A computer-implemented method for reducing network overhead employed in a transaction involving variable distribution of a plurality of electronic event tickets, the method comprising (see paragraph [0047]+): 
providing a user interface for display that contemporaneously includes a plurality of delivery mode menus and a plurality of delivery information fields, each delivery mode menu of the plurality of delivery mode menus associated with a different electronic event ticket of the plurality of electronic event tickets and facilitating selection of a delivery mode from a plurality of delivery modes, each delivery information field of the plurality of delivery information fields facilitating input of delivery information associated with a different delivery mode menu of the plurality of delivery mode menus (Derker expressly discloses providing a user interface for display that contemporaneously includes a plurality of delivery mode menus and a plurality of delivery information fields, each delivery mode menu of the plurality of delivery mode menus associated with a different electronic event ticket of the plurality of electronic event tickets and facilitating selection of a delivery mode from a plurality of delivery modes, each delivery information field of the plurality of delivery information fields facilitating input of delivery information associated with a different delivery mode menu of the plurality of delivery mode menus. See Derker, FIG. 5. "FIG. 5 illustrates an example user interface configured to receive from a ticket purchaser allocations of admission to tickets, and contact information and/or identification information as to whom the tickets are to be sent to.... The form lists the number of 
receiving a plurality of selected delivery modes and a plurality of delivery information inputs, the plurality of selected delivery modes associated with selections of delivery modes at the plurality of delivery mode menus, the plurality of delivery information inputs associated with inputs of delivery information at the plurality of delivery information fields (Derker discloses receiving delivery modes and delivery information inputs. See Derker paragraph 0096-0098. "[A]n example ticket delivery option that can be used by the system illustrated in FIG. 1 is electronic delivery. By way of example, electronic delivery can send or deliver a ticket, or a manifestation of a ticket (which, will also be referred to as a "ticket"): (a) inside an email, (b) as 
and transmitting, according to an associated selected delivery mode of the plurality of selected delivery modes and an associated delivery information input of the plurality of delivery information inputs, electronic event ticket information for each electronic event ticket of the plurality of electronic event tickets (Derker discloses transmitting electronic event ticket information for each electronic event ticket of [a] plurality of electronic event tickets: "Certain example embodiments enable a ticket purchaser to receive ... an electronic ticket (e.g., an admission associated with a driver's license, a credit card, a loyalty/membership card, a numerical code, or an admission code transmitted to a user device, such as a mobile phone, a portable computer, or other device). The ticket may include a barcode (or other computer optically or electronically readable indicia), which indicates that the ticket entitles a designated number of people to enter a designated event/venue (e.g., at a designated time). The ticket may also include indicia that indicate which seats are assigned to the bearer of the ticket. The ticket purchaser (or other authorized person) can then request that the ticket be split into multiple tickets that can be distributed to individual ticket holders designated by the ticket purchaser (or other authorized person), and that are valid for individual entries or for other subset of the originally designated number of people." Derker paragraph 0028, and. Derker indicates that the information may be transmitted to multiple recipients' names, E-mail addresses, SMS addresses, or instant messaging names, See Derker paragraph 0096-0099; FIG. 5), 

Re the limitation of the transmitted event ticket information according to a selected delivery mode and delivery information includes a request of acceptance of a ticket and in response to receiving a confirmation of acceptance in reply, transmitting according to the selected delivery mode and information, the event ticket, the Examiner notes that paragraph [0064]+ teaches that ticket delivery option can include delivering a ticket, a manifestation of a ticket: inside an email, as an attachment to an email, as a download from a website, as an SMS or 
Derker is silent to the newly added limitation that in response to the electronic event ticket being transmitted more than a first predetermined length of time before an even associated with the electronic event is scheduled to occur, transmitting according to the associated selected delivery mode of the plurality of selected delivery modes and the associated delivery information input of the plurality of delivery information inputs, a reminder message at a second predetermined length of time before the event associated with the electronic event ticket.
Gibson et al. teaches a system and a method for variable access distribution control for ticketed events.  Specifically, it teaches that the buyer can receive a text message at the time of ticket purchase and if purchased more than a predetermined time before the event a reminder text is sent (col 24, lines 20+).  
Prior to the effective filing date it would have been obvious to combine the teachings in order for the user to be reminded of their events they bought tickets for.  It would have been 

	Re claims 22-24 which recite according to the delivery mode and delivery information, transmitting a reminder associated with the event that is about to occur, the Examiner notes that paragraph [0046] + and [0081] + teaches sending notifications via text/SMS/ etc. regarding future notifications.  It would have been obvious to send to the selected people (information input) in the delivery mode selected, in order to provide them with known information/ updates using a preferred/ accepted delivery mode.

Re claim 4, Derker teaches:
The method of claim 2, wherein the plurality of delivery modes includes an email delivery mode, the plurality of delivery information inputs includes an email address, and electronic event ticket information associated with at least one electronic event ticket of the plurality of electronic event tickets is transmitted via email to the email address (Derker indicates that the information may be transmitted to multiple recipients' names, E-mail addresses, SMS addresses, or instant messaging names. See Derker paragraph 0096-0099+; FIG. 5. Derker discloses transmitting electronic event ticket information for each electronic event ticket of [a] plurality of electronic event tickets: "Certain example embodiments enable a ticket purchaser to receive ... an electronic ticket (e.g., an admission associated with a driver's license, a credit card, 

Re claim 5, Derker teaches:
The method of claim 2, wherein the plurality of delivery modes includes a mobile device delivery mode, the plurality of delivery information inputs includes a mobile device number, and electronic event ticket information associated with at least one electronic event ticket of the plurality of electronic event tickets is transmitted via mobile device to the mobile device number Derker indicates that the information may be transmitted to multiple recipients' names, E-mail addresses, SMS addresses, or instant messaging names. See Derker paragraph 0096-0099; FIG. 5. Derker discloses transmitting electronic event ticket information for each electronic event ticket of [a] plurality of electronic event tickets: "Certain example embodiments enable a ticket purchaser to receive ... an electronic ticket (e.g., an admission associated with a driver's license, a credit card, a loyalty/membership card, a numerical code, or an admission code transmitted to a user device, such as a mobile phone, a portable computer, or other device). The ticket may include a barcode (or other computer optically or electronically readable indicia), which 

Re claim 6, Derker teaches:
The method of claim 2, wherein the user interface further contemporaneously includes a plurality of recipient fields facilitating input of recipient information for the plurality of electronic event tickets (Derker discloses receiving delivery and recipient information via a number of fields. Derker paragraph 0079 ("For example, if supplementary identification information is desired (e.g., information beyond the recipient name), the ticketing system optionally transmits a form including list of one or more acceptable forms of supplementary identification (e.g., a driver license, an account identifier, a credit card number, etc.) to the user (e.g., to the user's terminal or a ticket kiosk). The form can include fields to receive the identification information. The system optionally requests contact information (e.g., an email address, SMS address, instant messaging address, physical mailing address, etc.) for recipients that are to receive tickets."); see also Derker paragraph 0096-0099; FIG. 5).

Re claim 7, Derker teaches:


Re claim 8, Derker teaches:
The method of claim 2, further comprising: receiving confirmation that the transmitted electronic event ticket information for at least one of the plurality of electronic event tickets has been accepted by a recipient (Derker discloses tracking the acceptance of tickets by recipients. See Derker paragraph 0064 ("The system can track when the ticket is sent, received or accepted and store such information in the system database."); 
and transmitting the control rights to an event venue ("The user can then, as appropriate, print the electronic ticket (including a user identifier), have the ticket displayed using the mobile for use at a venue, or the corresponding information can be wirelessly (e.g., using radio frequency or magnetic communication) transmitted to the venue's ticketing apparatus so that an operator can receive the ticket information." Derker paragraph 0064+), 
wherein the user interface further contemporaneously includes a plurality of recipient fields facilitating input of recipient information for the plurality of electronic event tickets, the plurality of delivery modes includes an email delivery mode and a mobile device delivery mode, the plurality of delivery information inputs including an email address and a mobile device number, electronic event ticket information associated with a first electronic event ticket of the 

Re claim 9, Derker teaches:
An electronic event ticketing system configured to reduce network overhead employed in a transaction involving variable distribution of a plurality of electronic event tickets, the electronic event ticketing system configured to perform operations comprising (see paragraph [0047+): 
providing a user interface for display that contemporaneously includes a plurality of delivery mode menus and a plurality of delivery information fields, each delivery mode menu of the plurality of delivery mode menus associated with a different electronic event ticket of the plurality of electronic event tickets and facilitating selection of a delivery mode from a plurality of delivery modes, each delivery information field of the plurality of delivery information fields facilitating input of delivery information associated with a different delivery mode menu of the plurality of delivery mode menus (Derker expressly discloses providing a user interface for display that contemporaneously includes a plurality of delivery mode menus and a plurality of delivery information fields, each delivery mode menu of the plurality of delivery mode menus associated with a different electronic event ticket of the plurality of electronic event tickets and facilitating selection of a delivery mode from a plurality of delivery modes, each delivery information field of the plurality of delivery information fields facilitating input of delivery information associated with a different delivery mode menu of the plurality of delivery mode menus. See Derker, FIG. 5. "FIG. 5 illustrates an example user interface configured to receive 
receiving a plurality of selected delivery modes and a plurality of delivery information inputs, the plurality of selected delivery modes associated with selections of delivery modes at the plurality of delivery mode menus, the plurality of delivery information inputs associated with inputs of delivery information at the plurality of delivery information fields (Derker discloses receiving delivery modes and delivery information inputs. See Derker paragraph 0096-0098. "[A]n example ticket delivery option that can be used by the system illustrated in FIG. 1 is 
transmitting, according to an associated selected delivery mode of the plurality of selected delivery modes and an associated delivery information input of the plurality of delivery information inputs, electronic event ticket information for each electronic event ticket of the plurality of electronic event tickets (Derker discloses transmitting electronic event ticket information for each electronic event ticket of [a] plurality of electronic event tickets: "Certain example embodiments enable a ticket purchaser to receive ... an electronic ticket (e.g., an admission associated with a driver's license, a credit card, a loyalty/membership card, a numerical code, or an admission code transmitted to a user device, such as a mobile phone, a portable computer, or other device). The ticket may include a barcode (or other computer optically or electronically readable indicia), which indicates that the ticket entitles a designated number of people to enter a designated event/venue (e.g., at a designated time). The ticket may also include indicia that indicate which seats are assigned to the bearer of the ticket. The ticket purchaser (or other authorized person) can then request that the ticket be split into multiple tickets that can be distributed to individual ticket holders designated by the ticket purchaser (or other authorized person), and that are valid for individual entries or for other subset of the originally designated number of people." Derker paragraph 0028. Derker indicates that the 
wherein the electronic event ticket information for each electronic ticket of the plurality of electronic event tickets includes control rights, including rights for a recipient of a transmitted electronic event ticket to transfer the electronic event ticket to a third party (Derker discloses transmitting electronic event ticket information for each electronic event ticket of [a] plurality of electronic event tickets: "Certain example embodiments enable a ticket purchaser to receive ... an electronic ticket (e.g., an admission associated with a driver's license, a credit card, a loyalty/membership card, a numerical code, or an admission code transmitted to a user device, such as a mobile phone, a portable computer, or other device). The ticket may include a barcode (or other computer optically or electronically readable indicia), which indicates that the ticket entitles a designated number of people to enter a designated event/venue (e.g., at a designated time). The ticket may also include indicia that indicate which seats are assigned to the bearer of the ticket. The ticket purchaser (or other authorized person) can then request that the ticket be split into multiple tickets that can be distributed to individual ticket holders designated by the ticket purchaser (or other authorized person), and that are valid for individual entries or for other subset of the originally designated number of people." Derker paragraph 0028. Derker indicates that the information may be transmitted to multiple recipients' names, E-mail addresses, SMS addresses, or instant messaging names. See Derker paragraph 0096-0099; FIG. 5). 
Re the newly added limitations, they have been address/ explained re claim 2 above.

Re claim 11, Derker teaches:  


Re claim 12, Derker teaches:
The electronic event ticketing system of claim 9, wherein the plurality of delivery modes includes a mobile device delivery mode, the plurality of delivery information inputs includes a 

Re claim 13, Derker teaches:
The electronic event ticketing system of claim 9, wherein the user interface further contemporaneously includes a plurality of recipient fields facilitating input of recipient information for the plurality of electronic event tickets (Derker discloses receiving delivery and recipient information via a number of fields. Derker paragraph 0079 ("For example, if 
 
Re claim 14, Derker teaches:
The electronic event ticketing system of claim 9, the operations further comprising transmitting the control rights to an event venue "The user can then, as appropriate, print the electronic ticket (including a user identifier), have the ticket displayed using the mobile for use at a venue, or the corresponding information can be wirelessly (e.g., using radio frequency or magnetic communication)transmitted to the venue's ticketing apparatus so that an operator can receive the ticket information." Derker paragraph 0064). 

Re claim 15, Derker teaches:
The electronic event ticketing system of claim 9, the operations further comprising receiving confirmation that the transmitted electronic event ticket information for at least one of the plurality of electronic event tickets has been accepted by a recipient (Derker discloses tracking the acceptance of tickets by recipients. See Derker paragraph 0064 ("The system can 
transmitting the control rights to an event venue ("The user can then, as appropriate, print the electronic ticket (including a user identifier), have the ticket displayed using the mobile for use at a venue, or the corresponding information can be wirelessly (e.g., using radio frequency or magnetic communication) transmitted to the venue's ticketing apparatus so that an operator can receive the ticket information." Derker paragraph 0064), 
wherein the user interface further contemporaneously includes a plurality of recipient fields facilitating input of recipient information for the plurality of electronic event tickets, the plurality of delivery modes includes an email delivery mode and a mobile device delivery mode, the plurality of delivery information inputs including an email address and a mobile device number, electronic event ticket information associated with a first electronic event ticket of the plurality of electronic event tickets is transmitted via email to the email address, and electronic event ticket information associated with a second electronic event ticket of the plurality of electronic event tickets is transmitted via mobile device to the mobile device number (Derker discloses receiving delivery and recipient information via a number of fields. Derker paragraph 0079 ("For example, if supplementary identification information is desired (e.g., information beyond the recipient name), the ticketing system optionally transmits a form including list of one or more acceptable forms of supplementary identification (e.g., a driver license, an account identifier, a credit card number, etc.) to the user (e.g., to the user's terminal or a ticket kiosk). The form can include fields to receive the identification information. The system optionally requests contact information (e.g., an email address, SMS address, instant messaging address, physical mailing address, etc.) for recipients that are to receive tickets."); see also Derker paragraph 0096-

Re claim 16, Derker teaches: 
A non-transitory computer-readable medium having encoded therein programming code that when executed by at least one processor cause or direct a system to perform operations to reduce network overhead employed in a transaction involving variable distribution of a plurality of electronic event tickets, the operations comprising: providing a user interface for display that contemporaneously includes a plurality of delivery mode menus and a plurality of delivery information fields, each delivery mode menu of the plurality of delivery mode menus associated 
receiving a plurality of selected delivery modes and a plurality of delivery information inputs, the plurality of selected delivery modes associated with selections of delivery modes at the plurality of delivery mode menus, the plurality of delivery information inputs associated with inputs of delivery information at the plurality of delivery information fields (Derker discloses receiving delivery modes and delivery information inputs. See Derker paragraph 0096-0098. "[A]n example ticket delivery option that can be used by the system illustrated in FIG. 1 is electronic delivery. By way of example, electronic delivery can send or deliver a ticket, or a manifestation of a ticket (which, will also be referred to as a "ticket"): (a) inside an email, (b) as an attachment to an email, (c) as a download from a web site, (d) as an SMS or MMS message to a mobile cellular/ WiFi/ VolP phone, (e) via a kiosk and will call pickup, (f) by associating admission rights with a user credit card number, driver's license, other machine readable media or other personal identifier, or (g) otherwise." Derker paragraph 0064); and 
transmitting, according to an associated selected delivery mode of the plurality of selected delivery modes and an associated delivery information input of the plurality of delivery information inputs, electronic event ticket information for each electronic event ticket of the plurality of electronic event tickets (Derker discloses transmitting electronic event ticket information for each electronic event ticket of [a] plurality of electronic event tickets: "Certain example embodiments enable a ticket purchaser to receive ... an electronic ticket (e.g., an 
wherein the electronic event ticket information for each electronic ticket of the plurality of electronic event tickets includes control rights, including rights for a recipient of a transmitted electronic event ticket to transfer the electronic event ticket to a third party (Derker discloses transmitting electronic event ticket information for each electronic event ticket of [a] plurality of electronic event tickets: "Certain example embodiments enable a ticket purchaser to receive ... an electronic ticket (e.g., an admission associated with a driver's license, a credit card, a loyalty/membership card, a numerical code, or an admission code transmitted to a user device, such as a mobile phone, a portable computer, or other device). The ticket may include a barcode (or other computer optically or electronically readable indicia), which indicates that the ticket entitles a designated number of people to enter a designated event/venue (e.g., at a designated time). The ticket may also include indicia that indicate which seats are assigned to the bearer of 
Re the newly added limitations, they have been addressed/ explained re claim 2 above.

Re claim 18, Derker teaches:
The non-transitory computer-readable medium of claim 16, wherein the plurality of delivery modes includes an email delivery mode, the plurality of delivery information inputs includes an email address, and electronic event ticket information associated with at least one electronic event ticket of the plurality of electronic event tickets is transmitted via email to the email address (Derker indicates that the information may be transmitted to multiple recipients' names, E-mail addresses, SMS addresses, or instant messaging names. See Derker paragraph 0096-0099; FIG. 5. Derker discloses transmitting electronic event ticket information for each electronic event ticket of [a] plurality of electronic event tickets: "Certain example embodiments enable a ticket purchaser to receive ... an electronic ticket (e.g., an admission associated with a driver's license, a credit card, a loyalty/membership card, a numerical code, or an admission code transmitted to a user device, such as a mobile phone, a portable computer, or other device). The ticket may include a barcode (or other computer optically or electronically readable indicia), which indicates that the ticket entitles a designated number of people to enter a designated event/venue (e.g., at a designated time). The ticket may also include indicia that indicate which 

Re claim 19, Derker teaches:
The non-transitory computer-readable medium of claim 16, wherein the plurality of delivery modes includes a mobile device delivery mode, the plurality of delivery information inputs includes a mobile device number, and electronic event ticket information associated with at least one electronic event ticket of the plurality of electronic event tickets is transmitted via mobile device to the mobile device number (Derker indicates that the information may be transmitted to multiple recipients' names, E-mail addresses, SMS addresses, or instant messaging names. See Derker paragraph 0096-0099; FIG. 5. Derker discloses transmitting electronic event ticket information for each electronic event ticket of [a] plurality of electronic event tickets: "Certain example embodiments enable a ticket purchaser to receive ... an electronic ticket (e.g., an admission associated with a driver's license, a credit card, a loyalty/membership card, a numerical code, or an admission code transmitted to a user device, such as a mobile phone, a portable computer, or other device). The ticket may include a barcode (or other computer optically or electronically readable indicia), which indicates that the ticket entitles a designated number of people to enter a designated event/venue (e.g., at a designated time). The ticket may also include indicia that indicate which seats are assigned to the bearer of the ticket. The ticket purchaser (or other authorized person) can then request that the ticket be split into multiple 

Re claim 20, Derker teaches:  
The non-transitory computer-readable medium of claim 16, wherein the user interface further contemporaneously includes a plurality of recipient fields facilitating input of recipient information for the plurality of electronic event tickets (Derker discloses receiving delivery and recipient information via a number of fields. Derker paragraph 0079 ("For example, if supplementary identification information is desired (e.g., information beyond the recipient name), the ticketing system optionally transmits a form including list of one or more acceptable forms of supplementary identification (e.g., a driver license, an account identifier, a credit card number, etc.) to the user (e.g., to the user's terminal or a ticket kiosk). The form can include fields to receive the identification information. The system optionally requests contact information (e.g., an email address, SMS address, instant messaging address, physical mailing address, etc.) for recipients that are to receive tickets."); see also Derker paragraph 0096-0099; FIG. 5).

Re claim 21, Derker teaches:  
The non-transitory computer-readable medium of claim 16, wherein the operations further comprise transmitting the control rights to an event venue ("The user can then, as appropriate, print the electronic ticket (including a user identifier), have the ticket displayed using the mobile for use at a venue, or the corresponding information can be wirelessly (e.g., .  

Claims 2, 4-7, 9, 11-14, 16, and 18-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Addington (US 20080162211) in view of Gibson et al., as discussed above.
Re claim 2, Addington teaches:
A computer-implemented method for reducing network overhead employed in a transaction involving variable distribution of a plurality of electronic event tickets, the method comprising (Addington paragraph 0001: Addington "relates generally to a system and method for facilitating the buying and selling of event tickets"): 
providing a user interface for display that contemporaneously includes a plurality of delivery mode menus and a plurality of delivery information fields, each delivery mode menu of the plurality of delivery mode menus associated with a different electronic event ticket of the plurality of electronic event tickets and facilitating selection of a delivery mode from a plurality of delivery modes, each delivery information field of the plurality of delivery information fields facilitating input of delivery information associated with a different delivery mode menu of the plurality of delivery mode menus (Addington paragraph 0023: "The web server 120 can include software for generating a web page including a graphical user interface at the consumer interface 110. The web server 120 can provide information to a user at the consumer interface 110 and receive information from the user at the consumer interface 110. For example, the web server 120 can provide information regarding available tickets and ticket prices to the user at the consumer interface 110. The user can then use the consumer interface 110 to send information to 
receiving a plurality of selected delivery modes and a plurality of delivery information inputs, the plurality of selected delivery modes associated with selections of delivery modes at the plurality of delivery mode menus, the plurality of delivery information inputs associated with inputs of delivery information at the plurality of delivery information fields (Addington paragraph 0023: "The web server 120 can include software for generating a web page including a graphical user interface at the consumer interface 110. The web server 120 can provide information to a user at the consumer interface 110 and receive information from the user at the consumer interface 110. For example, the web server 120 can provide information regarding available tickets and ticket prices to the user at the consumer interface 110. The user can then use the consumer interface 110 to send information to the web server 120 regarding a desire to purchase tickets." Addington also discloses interfaces that allow users to select different delivery options. Addington paragraph 0046: "[T]he web server 120 can generate a web page that 
transmitting, according to an associated selected delivery mode of the plurality of selected delivery modes and an associated delivery information input of the plurality of delivery information inputs, electronic event ticket information for each electronic event ticket of the plurality of electronic event tickets (Addington paragraph 0044: "At step 232, the trading system 100 provides the user with a confirmation page, which can include a summary of the transaction and an indication that the transaction is complete. The confirmation page can also include information concerning the method in which the purchased tickets will be provided to the user. For example, in a preferred embodiment the tickets are provided to the user as electronic tickets ("e-tickets") and the confirmation page includes a notification that the purchased tickets will be provided to the user via email. Alternatively, the confirmation page can include a link that the user can follow to download the e-tickets."), 
wherein the electronic event ticket information for each electronic ticket of the plurality of electronic event tickets includes control rights, including rights for a recipient of a transmitted electronic event ticket to transfer the electronic event ticket to a third party (Addington paragraph 0044: "At step 232, the trading system 100 provides the user with a confirmation page, which 
	Re the limitation regarding the ticket information including a request of acceptance of a ticket and in response to receiving the confirmation acceptance, transmitting according to the associated selected delivery mode and delivery information input, the event ticket, the Examiner notes that as discussed above, Addington teaches different delivery options and at paragraph [0044] + teaches providing a link to download.  The Examiner has interpreted that the link to download can be interpreted as the request as claimed and it would have been obvious to deliver using the selected method (email/ SMS/ text) to the information field in order to provide the access to the person.
Addington is silent to the newly added limitation that in response to the electronic event ticket being transmitted more than a first predetermined length of time before an even associated with the electronic event is scheduled to occur, transmitting according to the associated selected delivery mode of the plurality of selected delivery modes and the associated delivery information input of the plurality of delivery information inputs, a reminder message at a second predetermined length of time before the event associated with the electronic event ticket.
Gibson et al. teaches a system and a method for variable access distribution control for ticketed events.  Specifically, it teaches that the buyer can receive a text message at the time of 
Prior to the effective filing date it would have been obvious to combine the teachings in order for the user to be reminded of their events they bought tickets for.  It would have been obvious that the text is transmitted according to the data provided, for accuracy.  Implementing a reminder system/ means with the teachings of Addington would provide expected results of reminding customers so they don’t miss an event, especially since they are electronically communicated their tickets, a reminder communication, such as provided via the same communication method, is an obvious expedient. 

Re claim 4, Addington teaches: 
The method of claim 2, wherein the plurality of delivery modes includes an email delivery mode, the plurality of delivery information inputs includes an email address, and electronic event ticket information associated with at least one electronic event ticket of the plurality of electronic event tickets is transmitted via email to the email address. 

Re claim 5, Addington teaches:
The method of claim 2, wherein the plurality of delivery modes includes a mobile device delivery mode, the plurality of delivery information inputs includes a mobile device number, and electronic event ticket information associated with at least one electronic event ticket of the plurality of electronic event tickets is transmitted via mobile device to the mobile device number. 

Re claim 6, Addington teaches:


Re claim 7, Addington teaches:
The method of claim 2, further comprising transmitting the control rights to an event venue. 


Re claim 9, Addington teaches:
An electronic event ticketing system configured to reduce network overhead employed in a transaction involving variable distribution of a plurality of electronic event tickets, the electronic event ticketing system configured to perform operations comprising (Addington paragraph 0001: Addington "relates generally to a system and method for facilitating the buying and selling of event tickets"): 
providing a user interface for display that contemporaneously includes a plurality of delivery mode menus and a plurality of delivery information fields, each delivery mode menu of the plurality of delivery mode menus associated with a different electronic event ticket of the plurality of electronic event tickets and facilitating selection of a delivery mode from a plurality of delivery modes, each delivery information field of the plurality of delivery information fields facilitating input of delivery information associated with a different delivery mode menu of the plurality of delivery mode menus (Addington paragraph 0023: "The web server 120 can include software for generating a web page including a graphical user interface at the consumer interface 
receiving a plurality of selected delivery modes and a plurality of delivery information inputs, the plurality of selected delivery modes associated with selections of delivery modes at the plurality of delivery mode menus, the plurality of delivery information inputs associated with inputs of delivery information at the plurality of delivery information fields (Addington paragraph 0023: "The web server 120 can include software for generating a web page including a graphical user interface at the consumer interface 110. The web server 120 can provide information to a user at the consumer interface 110 and receive information from the user at the consumer interface 110. For example, the web server 120 can provide information regarding 
transmitting, according to an associated selected delivery mode of the plurality of selected delivery modes and an associated delivery information input of the plurality of delivery information inputs, electronic event ticket information for each electronic event ticket of the plurality of electronic event tickets (Addington paragraph 0044: "At step 232, the trading system 100 provides the user with a confirmation page, which can include a summary of the transaction and an indication that the transaction is complete. The confirmation page can also include information concerning the method in which the purchased tickets will be provided to the user. For example, in a preferred embodiment the tickets are provided to the user as electronic tickets ("e-tickets") and the confirmation page includes a notification that the purchased tickets will be provided to the user via email. Alternatively, the confirmation page can include a link that the user can follow to download the e-tickets."),

Re the newly added limitations, they have been discussed above re claim 2.

Re claim 11, Addington teaches:
The electronic event ticketing system of claim 9, wherein the plurality of delivery modes includes an email delivery mode, the plurality of delivery information inputs includes an email address, and electronic event ticket information associated with at least one electronic event ticket of the plurality of electronic event tickets is transmitted via email to the email address (Addington paragraph 0044: "At step 232, the trading system 100 provides the user with a confirmation page, which can include a summary of the transaction and an indication that the transaction is complete. The confirmation page can also include information concerning the method in which the purchased tickets will be provided to the user. For example, in a preferred embodiment the tickets are provided to the user as electronic tickets ("e-tickets") and the confirmation page includes a notification that the purchased tickets will be provided to the user 

Re claim 12, Addington teaches:
The electronic event ticketing system of claim 9, wherein the plurality of delivery modes includes a mobile device delivery mode, the plurality of delivery information inputs includes a mobile device number, and electronic event ticket information associated with at least one electronic event ticket of the plurality of electronic event tickets is transmitted via mobile device to the mobile device number (Addington paragraph 0044: "At step 232, the trading system 100 provides the user with a confirmation page, which can include a summary of the transaction and an indication that the transaction is complete. The confirmation page can also include information concerning the method in which the purchased tickets will be provided to the user. For example, in a preferred embodiment the tickets are provided to the user as electronic tickets ("e-tickets") and the confirmation page includes a notification that the purchased tickets will be provided to the user via email. Alternatively, the confirmation page can include a link that the user can follow to download the e-tickets." Addington further discloses that text messaging (e.g., MMS messaging) may be used. Addington also discloses interfaces that allow users to select different delivery options. Addington paragraph 0046: "[T]he web server 120 can generate a web page that includes the e-ticket at the consumer interface 110. Alternatively, the trading system 100 can deliver e-tickets to the user via email or other electronic transfer means (e.g., multimedia messaging). In a preferred embodiment, each e-ticket includes a unique identifier that can be used by venue staff to confirm the authenticity of the ticket. For example, each e-ticket can include a unique bar code that can be scanned to verify the authenticity of the e-ticket. 

Re claim 13, Addington teaches:
The electronic event ticketing system of claim 9, wherein the user interface further contemporaneously includes a plurality of recipient fields facilitating input of recipient information for the plurality of electronic event tickets (Addington paragraph 0054: "the trading system 100 can be configured to receive an email address that can be used to email the tickets in electronic form to the user." Addington paragraph 0043: "At step 230, the trading system 100 prompts the user to provide transaction information. In a preferred embodiment, the transaction information includes payment and billing information such as a credit card number, expiration date, billing address, and telephone number. Thus, it is preferred that the web server 120 establishes a secure connection with the consumer interface 110, e.g., using a security protocol such as Secure Sockets Layer (SSL) or Secure HyperText Transfer Protocol (S-HTTP). This step can also include the use of a third-party service for sending and receiving payments (e.g., PayPal.com). This step can also include providing a summary of the transaction information and ticket information to the user so that the user can make a final confirmation before finalizing the purchase."). 

Re claim 14, Addington teaches:
The electronic event ticketing system of claim 9, the operations further comprising transmitting the control rights to an event venue (Addington discloses the secondary market, in 

Re claim 16, Addington teaches:
A non-transitory computer-readable medium having encoded therein programming code that when executed by at least one processor cause or direct a system to perform operations to reduce network overhead employed in a transaction involving variable distribution of a plurality of electronic event tickets, the operations comprising (Addington paragraph 0001: Addington "relates generally to a system and method for facilitating the buying and selling of event tickets"):
providing a user interface for display that contemporaneously includes a plurality of delivery mode menus and a plurality of delivery information fields, each delivery mode menu of the plurality of delivery mode menus associated with a different electronic event ticket of the plurality of electronic event tickets and facilitating selection of a delivery mode from a plurality of delivery modes, each delivery information field of the plurality of delivery information fields facilitating input of delivery information associated with a different delivery mode menu of the plurality of delivery mode menus (Addington paragraph 0023: "The web server 120 can include software for generating a web page including a graphical user interface at the consumer interface 110. The web server 120 can provide information to a user at the consumer interface 110 and receive information from the user at the consumer interface 110. For example, the web server 120 can provide information regarding available tickets and ticket prices to the user at the 
receiving a plurality of selected delivery modes and a plurality of delivery information inputs, the plurality of selected delivery modes associated with selections of delivery modes at the plurality of delivery mode menus, the plurality of delivery information inputs associated with inputs of delivery information at the plurality of delivery information fields (Addington paragraph 0023: "The web server 120 can include software for generating a web page including a graphical user interface at the consumer interface 110. The web server 120 can provide information to a user at the consumer interface 110 and receive information from the user at the consumer interface 110. For example, the web server 120 can provide information regarding available tickets and ticket prices to the user at the consumer interface 110. The user can then use the consumer interface 110 to send information to the web server 120 regarding a desire to purchase tickets." Addington also discloses interfaces that allow users to select different delivery 
transmitting, according to an associated selected delivery mode of the plurality of selected delivery modes and an associated delivery information input of the plurality of delivery information inputs, electronic event ticket information for each electronic event ticket of the plurality of electronic event tickets, wherein the electronic event ticket information for each electronic ticket of the plurality of electronic event tickets includes control rights, including rights for a recipient of a transmitted electronic event ticket to transfer the electronic event ticket to a third party (Addington paragraph 0044: "At step 232, the trading system 100 provides the user with a confirmation page, which can include a summary of the transaction and an indication that the transaction is complete. The confirmation page can also include information concerning the method in which the purchased tickets will be provided to the user. For example, in a preferred embodiment the tickets are provided to the user as electronic tickets ("e-tickets") and the confirmation page includes a notification that the purchased tickets will be provided to the user via email. Alternatively, the confirmation page can include a link that the user can follow to download the e-tickets."). 


Re claim 18, Addington teaches: 
The non-transitory computer-readable medium of claim 16, wherein the plurality of delivery modes includes an email delivery mode, the plurality of delivery information inputs includes an email address, and electronic event ticket information associated with at least one electronic event ticket of the plurality of electronic event tickets is transmitted via email to the email address (Addington paragraph 0044: "At step 232, the trading system 100 provides the user with a confirmation page, which can include a summary of the transaction and an indication that the transaction is complete. The confirmation page can also include information concerning the method in which the purchased tickets will be provided to the user. For example, in a preferred embodiment the tickets are provided to the user as electronic tickets ("e-tickets") and the confirmation page includes a notification that the purchased tickets will be provided to the user via email. Alternatively, the confirmation page can include a link that the user can follow to download the e-tickets."). 

Re claim 19, Addington teaches:
The non-transitory computer-readable medium of claim 16, wherein the plurality of delivery modes includes a mobile device delivery mode, the plurality of delivery information inputs includes a mobile device number, and electronic event ticket information associated with at least one electronic event ticket of the plurality of electronic event tickets is transmitted via mobile device to the mobile device number (Addington paragraph 0044: "At step 232, the trading system 100 provides the user with a confirmation page, which can include a summary of 

Re claim 20, Addington teaches:
The non-transitory computer-readable medium of claim 16, wherein the user interface further contemporaneously includes a plurality of recipient fields facilitating input of recipient information for the plurality of electronic event tickets (Addington paragraph 0054: "the trading system 100 can be configured to receive an email address that can be used to email the tickets in electronic form to the user." Addington paragraph 0043: "At step 230, the trading system 100 

Re claim 21, Addington teaches:  
The non-transitory computer-readable medium of claim 16, wherein the operations further comprise transmitting the control rights to an event venue (Addington discloses the secondary market, in "original ticket buyers re-sell their tickets to other interested ticket buyers (third parties). Like original ticket buyers, these third party buyers can be individual consumers, corporate consumers, or ticket brokers." Addington paragraph 0004. An event venue may be a "corporate consumer" that buys back tickets on the secondary market).

Claims 8, 15, 22-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Addington, as discussed above, in view of Derker, as discussed above.
The teachings of Addington have been discussed above. 
Re claim 8, Addington teaches:

wherein the user interface further contemporaneously includes a plurality of recipient fields facilitating input of recipient information for the plurality of electronic event tickets, the plurality of delivery modes includes an email delivery mode and a mobile device delivery mode, the plurality of delivery information inputs including an email address and a mobile device number, electronic event ticket information associated with a first electronic event ticket of the plurality of electronic event tickets is transmitted via email to the email address, and electronic event ticket information associated with a second electronic event ticket of the plurality of electronic event tickets is transmitted via mobile device to the mobile device number (Addington paragraph 0054: "the trading system 100 can be configured to receive an email address that can be used to email the tickets in electronic form to the user." Addington paragraph 0043: "At step 230, the trading system 100 prompts the user to provide transaction information. In a preferred embodiment, the transaction information includes payment and billing information such as a credit card number, expiration date, billing address, and telephone number. Thus, it is preferred that the web server 120 establishes a secure connection with the consumer interface 110, e.g., using a security protocol such as Secure Sockets Layer (SSL) or Secure HyperText Transfer Protocol (S-HTTP). This step can also include the use of a third-party service for sending and receiving payments (e.g., PayPal.com). This step can also include providing a summary of the transaction information and ticket information to the user so that the user can make a final 

Derker teaches such limitations, as discussed above.
Prior to the effective filing date it would have been obvious to combine the teachings.
One would have been motivated to combine in order to receive feedback/ notification that the ticket(s) have been accepted for use.
Re claims 22-24, the limitations have been discussed above but are silent to the reminders.
Derker et al. teaches such limitations as discussed above.
Prior to the effective filing date it would have been obvious to combine the teachings to provide reminders to users for convenience.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive in light of the rejection above.  The Examiner has provided new art for the newly added limitations, directed to the reminder notifications being provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/DANIEL I WALSH/Primary Examiner, Art Unit 2887